Exhibit 10.4

 

 

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

dated as of October 30, 2015,

among

RICE MIDSTREAM HOLDINGS LLC,

as Borrower,

The Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
October 30, 2015 (the “First Amendment Effective Date”), is among RICE MIDSTREAM
HOLDINGS LLC, a Delaware limited liability company (the “Borrower”); each of the
other undersigned guarantors (the “Guarantors”, and together with the Borrower,
the “Credit Parties”); each of the Lenders that is a signatory hereto; and WELLS
FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 22, 2014 (as amended prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.

B. The parties hereto desire to amend certain terms of the Credit Agreement as
set forth herein, to be effective as of the First Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this First Amendment refer to the
Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 2.

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of October 30, 2015, among the Borrower, the Guarantors party thereto, the
Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” means October 30, 2015.

“Increased Margin Period” means the period (a) commencing on, and including, the
first date on which the Borrower delivers to the Administrative Agent a
compliance certificate pursuant to Section 8.01(c) with respect to any Rolling
Period for which the applicable percentage limitation in clause (C) of the

 

Page 1



--------------------------------------------------------------------------------

proviso to the definition of EBITDA is 40% and (b) ending on the next date
thereafter on which the Borrower delivers to the Administrative Agent a
compliance certificate pursuant to Section 8.01(c) with respect to any Rolling
Period for which the applicable percentage limitation in clause (C) of the
proviso to the definition of EBITDA is 25%.

“Permitted JV” means an entity to be formed after the First Amendment Effective
Date, which entity (a) will have 75% of its Equity Interests owned by the
Borrower or another Credit Party, (b) will have 25% of its Equity Interests
owned by Gulfport Energy Corp. or a subsidiary thereof, (c) will be a midstream
joint venture to develop natural gas gathering, compression and water services
assets in the Utica Shale and (d) is designated in writing by the Borrower as
the “Permitted JV” concurrently with or promptly after the formation thereof
pursuant to Section 8.01(p).

“Unadjusted EBITDA” means, for any period, EBITDA for such period without giving
effect to (a) any cash distributions received by any Credit Party from any
Unrestricted Subsidiary during such period or (b) any Capital Expansion Project
Add-Backs for such period.

2.2 Amended Definitions. The definitions of “Capital Expansion Project”,
“Capital Expansion Project Add-Back”, “Capital Expansion Project EBITDA
Projection”, “EBITDA”, “Loan Documents”, “Permitted Midstream MLP Credit
Facility Liens”, and “Unrestricted Subsidiary” contained in Section 1.02 of the
Credit Agreement are hereby amended and restated in their entirety to read in
full as follows:

“Capital Expansion Project” means any project of the Credit Parties or the
Permitted JV (a) that has or will have Expansion Capital Expenditures
attributable thereto in excess of $25,000,000, (b) for which construction or
expansion of such project has commenced, (c) that is identified in a certificate
delivered by the Borrower to the Administrative Agent not less than 30 days
prior to the last day of the first fiscal quarter for which the Borrower desires
to commence inclusion of a Capital Expansion Project Add-Back related to such
project in EBITDA, which certificate includes the Capital Expansion Project
EBITDA Projection for such project and the Borrower’s good faith anticipated
commercial operation date for such project, and (d) for which the Borrower has
provided to the Administrative Agent, as the Administrative Agent may from time
to time request, in each case in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, information regarding such
project including, to the extent such information is applicable, updated status
reports summarizing each Capital Expansion Project currently under construction
and covering original anticipated and current projected costs and Capital
Expenditures (including information on actual costs to date) for such Capital
Expansion Project, the originally identified and current projected commercial
operation date, volume commitments to such project, pricing arrangements, Swap
Agreements relating to such project, the Borrower’s expectations as to the
ability of third parties to perform under any contracts relating to utilization
of such project, and any other aspect of such project as the Administrative
Agent may reasonably request from time to time.

 

Page 2



--------------------------------------------------------------------------------

“Capital Expansion Project Add-Back” means, with respect to any period for which
EBITDA is calculated, the amount to be considered in the calculation of EBITDA
attributable to a particular Capital Expansion Project, which amount shall equal
with respect to a particular Capital Expansion Project for such period:

(a) prior to the date on which a Capital Expansion Project has achieved
commercial operation (but including the fiscal quarter in which commercial
operation commences), a percentage, equal to the then-current completion
percentage of such Capital Expansion Project as of the date of determination as
reasonably determined by the Borrower, of the Capital Expansion Project EBITDA
Projection for such Capital Expansion Project (net of (i) in the case of any
Capital Expansion Project of the Borrower or a Consolidated Restricted
Subsidiary, any actual earnings before interest, taxes, depreciation and
amortization attributable to any such Capital Expansion Project during such
period or (ii) in the case of any Capital Expansion Project of the Permitted JV,
any cash distributions received by the Borrower or a Consolidated Restricted
Subsidiary from the Permitted JV during such period that are included in
EBITDA); provided that if the actual commercial operation date for any Capital
Expansion Project does not occur by the scheduled commercial operation date for
such project originally disclosed to the Administrative Agent by the Borrower,
then the foregoing amount shall be reduced, for quarters ending after such
scheduled commercial operation date to (but excluding) the first full quarter
after the actual commercial operation date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (A) 90 days or less, 0%, (B) longer
than 90 days, but not more than 180 days, 25%, (C) longer than 180 days but not
more than 270 days, 50%, (D) longer than 270 days but not more than 365 days,
75%, and (E) longer than 365 days, 100%; and

(b) beginning with the first full fiscal quarter following the date on which
commercial operation of a Capital Expansion Project commences, and for the two
immediately succeeding fiscal quarters, the Capital Expansion Project EBITDA
Projection for such Capital Expansion Project (net of (i) in the case of any
Capital Expansion Project of the Borrower or a Consolidated Restricted
Subsidiary, any actual earnings before interest, taxes, depreciation and
amortization attributable to any such Capital Expansion Project during such
period or (ii) in the case of any Capital Expansion Project of the Permitted JV,
any cash distributions received by the Borrower or a Consolidated Restricted
Subsidiary from the Permitted JV during such period).

Notwithstanding anything to the contrary contained in this Agreement, for all
purposes hereunder, with respect to the Capital Expansion Project of the
Permitted JV scheduled for 2016, the date on which commercial operations
commence shall be deemed to be the date on which both of the system’s main
trunklines are in commercial operation (as reasonably determined by the
Borrower).

 

Page 3



--------------------------------------------------------------------------------

“Capital Expansion Project EBITDA Projection” means, with respect to any Capital
Expansion Project, the Borrower’s good faith projection (in accordance with
GAAP, to the extent applicable) based on customer contracts relating to such
project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, capital costs and expenses, and other
assumptions believed by the Borrower to be reasonable at the time made, of the
earnings before interest, taxes, depreciation and amortization that will be
attributable to such Capital Expansion Project during the first 12-month period
following commencement of commercial operations of such Capital Expansion
Project, which projection and calculation thereof (a) shall be reasonably
acceptable to the Administrative Agent and (b) with respect to any Capital
Expansion Project of the Permitted JV, shall be reduced to equal such projection
multiplied by the fraction (expressed as a percentage) of Equity Interests in
the Permitted JV that are directly owned by Credit Parties. After first
providing such projection for any Capital Expansion Project, the Borrower shall
thereafter, until the end of the first 12-month period following commencement of
commercial operations of such Capital Expansion Project, re-evaluate such
anticipated earnings before interest, taxes, depreciation and amortization
quarterly and, if there is a material decrease or increase in such amount (as
reasonably determined by the Borrower), the Borrower shall deliver an updated
projection and calculation thereof which, if reasonably acceptable to the
Administrative Agent, shall become and be deemed to be the “Capital Expansion
Project EBITDA Projection” for such Capital Expansion Project for each
calculation of EBITDA following the date on which such updated projection is
delivered to the Administrative Agent until the next such re-evaluation.

“EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense,
(ii) income taxes (however denominated), (iii) depreciation, (iv) amortization,
(v) transaction costs, expenses and charges with respect to the acquisition or
disposition of Property, not to exceed $500,000 in the aggregate in any fiscal
year and (vi) all other noncash charges, plus (c) all Capital Expansion Project
Add-Backs applicable to such period, minus (d) all noncash income added to
Consolidated Net Income; provided that:

(A) the aggregate amount of Capital Expansion Project Add-Backs included in the
calculation of EBITDA for any period shall not exceed 20% of Unadjusted EBITDA
for such period,

(B) the sum of the aggregate amount of Capital Expansion Project Add-Backs
included in the calculation of EBITDA for any period (subject to the limitation
set forth in the foregoing clause (A)), plus the aggregate amount of EBITDA
attributable to cash distributions by the Permitted JV (subject to the
limitation set forth in the following clause (E)) for such period, shall not
exceed 25% of EBITDA as ultimately determined for such period,

 

Page 4



--------------------------------------------------------------------------------

(C) the aggregate amount of cash distributions received by Credit Parties from
all Unrestricted Subsidiaries other than the Permitted JV that are included in
the calculation of EBITDA for any period shall not exceed (1) 40% of EBITDA as
ultimately determined for such period for any Rolling Period ending in 2016
(other than (x) any Rolling Period that ends in 2016 for which the Borrower has
delivered to the Administrative Agent irrevocable written notice (on or prior to
the date that a compliance certificate is required to be delivered with respect
to such Rolling Period pursuant to Section 8.01(c)) that it elects for such
percentage limitation to be in effect for such Rolling Period to be 25% and
(y) any Rolling Period that ends in 2016 that follows any Rolling Period
described in the foregoing clause (x)), and (2) 25% of EBITDA as ultimately
determined for such period for each other Rolling Period,

(D) if at the end of any period there exists any Consolidated Restricted
Subsidiary that is a Drop Down OpCo, EBITDA for such period shall be reduced by
an amount equal to (1) the fraction, expressed as a percentage, of Equity
Interests in such Drop Down OpCo that are not directly owned by the Credit
Parties multiplied by (2) the EBITDA attributable to such Drop Down OpCo for
such period, and

(E) notwithstanding anything to the contrary herein, in no event shall any cash
distributions received by any Credit Party from the Permitted JV be included in
the calculation of EBITDA for any Rolling Period for which the applicable
percentage limitation in clause (C) of the proviso to this definition is 40%.

For the purposes of calculating EBITDA for any Rolling Period for any
determination of the Consolidated Total Leverage Ratio, if at any time during
such Rolling Period any Credit Party shall have made any Material Disposition or
Material Acquisition, the EBITDA for such Rolling Period shall be calculated
after giving pro forma effect thereto as if such Material Disposition or
Material Acquisition had occurred on the first day of such Rolling Period, such
pro forma adjustments to be acceptable to Administrative Agent and the Borrower.

“Loan Documents” means this Agreement, the First Amendment, the Notes, the Fee
Letter, the Letter of Credit Agreements, the Letters of Credit, any
Intercreditor Agreement and the Security Instruments.

“Permitted Midstream MLP Credit Facility Liens” means Liens on Midstream
Properties (and related properties to the extent such properties are subject to
a Lien created by any Security Instrument that is a mortgage or deed of trust in
favor of the Administrative Agent) owned by any Drop Down OpCo that are in favor
of Wells Fargo Bank, N.A. (or any successor administrative agent), as
administrative agent under the Midstream MLP Credit Facility to secure the

 

Page 5



--------------------------------------------------------------------------------

obligations and indebtedness under any Midstream MLP Credit Facility (and any
swap obligations and treasury management obligations contemplated thereunder as
being secured), provided that such Liens of the Administrative Agent and such
Liens securing the Midstream MLP Credit Facility are subject to an Intercreditor
Agreement.

“Unrestricted Subsidiary” means (a) the Permitted JV and (b) any other
Subsidiary of the Borrower (i) designated as such on Schedule 7.14, (ii) which
the Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.15 or (iii) that is a subsidiary
of an Unrestricted Subsidiary; provided that in no event may an OpCo be
designated as an Unrestricted Subsidiary.

2.3 Amendment to Definition of Applicable Margin. Clause (y) in the proviso of
the definition of “Applicable Margin” contained in Section 1.02 of the Credit
Agreement is hereby amended and restated to read in full as follows:

(y) during the Increased Margin Period, with respect to any ABR Loan or
Eurodollar Loan, the “Applicable Margin” shall be calculated as (I) the rate per
annum set forth in the grid above based on the Consolidated Total Leverage Ratio
plus (II) fifty basis points (0.50%).

2.4 Amendment to Definition of Change in Control. Clause (e) of the definition
of “Change in Control” contained in Section 1.02 of the Credit Agreement is
hereby amended and restated in its entirety to read in full as follows:

(e) the Borrower shall cease to own 100% of the Equity Interests of each OpCo
(other than a Drop Down OpCo) or the Borrower and its Restricted Subsidiaries
and Midstream MLP and its subsidiaries shall, collectively, cease to own 100% of
the Equity Interests of each Drop Down OpCo.

2.5 Deleted Definitions. Each of the definitions of “Unadjusted EBITDA (Capital
Expansion Project Add-Backs)” and “Unadjusted EBITDA (Unrestricted Subsidiary
Distributions)” contained in Section 1.02 of the Credit Agreement is hereby
deleted in its entirety.

2.6 Amendment to Section 1.05 of the Credit Agreement. The second sentence of
Section 1.05 of the Credit Agreement is hereby amended and restated to read in
full as follows:

Notwithstanding anything herein to the contrary, for the purposes of calculating
any of the ratios tested under Section 9.01, and the components of each of such
ratios, (a) except as provided herein with respect to Capital Expansion Project
Add-Backs and subject to clauses (B), (C) and (E) of the proviso to the
definition of EBITDA herein, all Unrestricted Subsidiaries, and their
subsidiaries (including their assets, liabilities, income, losses, cash flows,
and the elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any Unrestricted Subsidiary or any of its
subsidiaries to the Borrower or any Restricted Subsidiary, which shall be deemed

 

Page 6



--------------------------------------------------------------------------------

to be income to the Borrower or such Restricted Subsidiary when actually
received by it, and (b) subject to clause (D) of the proviso in the definition
of EBITDA herein, all assets, liabilities, income, losses, cash flows and
elements thereof of all Drop Down OpCos shall be consolidated with those of the
Borrower regardless of whether they would be so consolidated in accordance with
GAAP.

2.7 Amendment to Section 2.06(d) of the Credit Agreement. Subsection (d) of
Section 2.06 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(d) Reduction in Commitments upon any Drop Down Disposition.

(i) Contemporaneously with and automatically upon the consummation by any Credit
Party of

(A) any Drop Down Disposition (other than a Drop Down Disposition in respect of
OH Water and/or PA Water that occurs on or prior to the date that is 60 days
following the First Amendment Effective Date), the aggregate Commitments shall,
if greater than the following amount, be reduced to equal an amount equal to
(1) EBITDA for the most recently ended four fiscal quarters for which financial
statements are available multiplied by (2) a factor of 5.0 (or such higher
factor as may be approved by the Borrower, the Administrative Agent and the
Majority Lenders), and

(B) any Drop Down Disposition in respect of OH Water and/or PA Water that occurs
on or prior to the date that is 60 days following the First Amendment Effective
Date, the aggregate Commitments shall, if greater than the following amount, be
reduced to equal an amount equal to (1) EBITDA for the most recently ended four
fiscal quarters for which financial statements are available multiplied by (2) a
factor of 15.0 (or such higher factor as may be approved by the Borrower, the
Administrative Agent and the Majority Lenders);

provided that, in each case, for purposes of this Section 2.06(d)(i), EBITDA
shall be calculated giving pro forma effect to such Drop Down Disposition(s) as
if such Drop Down Disposition(s) happened on the first day of such period, with
such pro forma calculation being acceptable to the Administrative Agent.

(ii) In connection with any reduction in the aggregate Commitments pursuant to
clause (i) above, the Borrower shall make mandatory prepayments as and when
required under Section 3.04(c).

2.8 Amendments to Section 8.01 of the Credit Agreement. Section 8.01 of the
Credit Agreement is hereby amended by (a) deleting the period at the end of
clause (n) thereof and replacing it with the following proviso: “, provided that
such notice may, at the Borrower’s election, be given reasonably prior to any
such event or disposition.”; and (b) inserting a new clause (p) immediately
after clause (o) such Section 8.01, which new clause (p) shall read in full as
follows:

(p) Promptly, but no later than five (5) Business Days after the formation of
the Permitted JV, written notice designating such entity as the “Permitted JV”
hereunder.

 

Page 7



--------------------------------------------------------------------------------

2.9 Amendments to Section 8.14 of the Credit Agreement. Subsection (b) of
Section 8.14 of the Credit Agreement is hereby amended by (a) deleting the
reference to “15 days” contained in the second sentence thereof and replacing it
with the phrase “30 days (or such longer period as the Administrative Agent may
agree in its sole discretion)” and (b) inserting the following sentence
immediately after the second sentence of clause (b) of such Section 8.14, which
new sentence shall read in full as follows:

The Borrower shall, or shall cause the applicable Domestic Subsidiary to,
promptly, but in any event no later than 30 days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the formation and
organization of the Permitted JV to, (x) execute and deliver a supplement and/or
amendment to the Guaranty and Collateral Agreement, executed by the applicable
parties, (y) pledge all of the Equity Interests of the Permitted JV that are
owned by the Borrower or any Guarantor (and deliver the original stock
certificates, if any, evidencing the Equity Interests of the Permitted JV,
together with an appropriate undated stock power for each certificate duly
executed in blank by the registered owner thereof) and (z) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

2.10 Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended to add the following sentence at the end of
such Section immediately following clause (e) thereof (as a new paragraph and
not as part of clause (e)):

The Borrower will also not permit the Permitted JV to incur or owe any Debt for
borrowed money.

2.11 Amendment to Section 9.03 of the Credit Agreement. Section 9.03 of the
Credit Agreement is hereby amended to add the following sentence at the end of
such Section immediately following clause (e) thereof (as a new paragraph and
not as part of clause (e)):

The Borrower will also not permit the Permitted JV to grant or permit to remain
outstanding any Lien securing any Debt for borrowed money.

2.12 Amendment to Section 9.05 of the Credit Agreement. Section 9.05 of the
Credit Agreement is hereby amended by (a) relabeling existing subsection “(h)”
thereof as subsection “(i)” and (b) inserting new subsection “(h)” immediately
after subsection (g) thereof, which new subsection (h) shall read in full as
follows:

(h) Investments in the Permitted JV, provided that immediately after the making
of such Investment and after giving effect to any Debt incurred in

 

Page 8



--------------------------------------------------------------------------------

connection therewith, the Consolidated Total Leverage Ratio is 4.0 to 1.0 or
less and the ratio of the total Revolving Credit Exposures to the total
Commitments is 0.9 to 1.0 or less.

2.13 Amendment to Section 9.06 of the Credit Agreement. Clause (g) of
Section 9.06 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(g) owning Equity Interests in Midstream MLP and in the Permitted JV.

2.14 Amendment to Section 9.14 of the Credit Agreement. The second sentence of
Section 9.14 of the Credit Agreement is hereby amended and restated to read in
full as follows:

The Borrower will not, and will not permit any Restricted Subsidiary or the
Permitted JV to, create, incur, assume or suffer to exist any contract,
agreement or understanding (other than the Loan Documents) that restricts any
Restricted Subsidiary or the Permitted JV from paying dividends or making any
other distributions in respect of its Equity Interests to the Borrower or any
Restricted Subsidiary (it being understood that the authority to declare such
dividends and distributions will be governed by the constituent documents of
such Persons).

2.15 Amendment to Section 9.15 of the Credit Agreement. Clause (a) of
Section 9.15 of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

(a) Any Person that becomes a Subsidiary of the Borrower or any Restricted
Subsidiary shall be a Restricted Subsidiary unless such Person (i) is designated
as an Unrestricted Subsidiary on Schedule 7.14, as of the date hereof, (ii) is
hereafter designated as an Unrestricted Subsidiary in compliance with
Section 9.15(b), (iii) is the Permitted JV, or (iv) is a subsidiary of an
Unrestricted Subsidiary. Each OpCo shall be a Restricted Subsidiary at all
times.

2.16 New Section 9.18 of the Credit Agreement. The Credit Agreement is hereby
amended to add a new Section 9.18 immediately following Section 9.17 thereof,
which Section 9.18 shall read in full as follows:

Section 9.18 Transfer of Property to OH Water and PA Water. From the First
Amendment Effective Date through and including the earlier of (a) the date that
is 60 days following the First Amendment Effective Date and (b) the date that
the Drop Down Dispositions in respect of OH Water and PA Water are consummated,
the Borrower will not, and will not permit any other Credit Party to, assign,
sell, transfer or convey any Property to OH Water or PA Water (other than
(i) transfers of Property (including cash) that are not Midstream Properties in
the ordinary course of the Credit Parties’ business and (ii) Properties
described on Schedule 9.18 hereto).

2.17 New Schedule 9.18 to the Credit Agreement. Schedule 9.18 attached hereto is
hereby added to the Credit Agreement and shall be deemed to be attached as
Schedule 9.18 to the Credit Agreement.

 

Page 9



--------------------------------------------------------------------------------

Section 3. Conditions Precedent. The effectiveness of this First Amendment is
subject to the following:

3.1 The Administrative Agent shall have received counterparts of this First
Amendment from the Credit Parties and the Majority Lenders.

3.2 The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the First Amendment Effective Date including, without
limitation, the consent fees described in Section 3.3 below.

3.3 The Administrative Agent shall have received, for the account of each of the
Lenders executing this First Amendment on or prior to the First Amendment
Effective Date (the “Consenting Lenders”), a consent fee in an amount equal to
twelve and one-half basis points (0.125%) of such Consenting Lender’s Commitment
as of the First Amendment Effective Date.

Section 4. Miscellaneous.

4.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this First Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this First Amendment, and this
First Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

4.2 Ratification and Affirmation of Credit Parties. Each of the Credit Parties
hereby expressly (i) acknowledges the terms of this First Amendment,
(ii) ratifies and affirms its obligations under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party,
(iii) acknowledges, renews and extends its continued liability under the
Guaranty and Collateral Agreement and the other Loan Documents to which it is a
party, (iv) agrees that its guarantee under the Guaranty and Collateral
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Obligations as amended hereby,
(v) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Credit Party contained in the Credit
Agreement and the other Loan Documents to which it is a party is true and
correct in all material respects as of the date hereof and after giving effect
to the amendments set forth in Section 2 hereof except (A) to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Credit
Party of this First Amendment are within such Credit Party’s corporate, limited
partnership or limited liability company powers (as

 

Page 10



--------------------------------------------------------------------------------

applicable), have been duly authorized by all necessary action and that this
First Amendment constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (vii) represents and warrants to the Lenders
and the Administrative Agent that, after giving effect to this First Amendment,
no Event of Default exists.

4.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

4.4 No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS
OF THE PARTIES IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

4.5 Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this First Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

4.7 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

4.9 Representation and Warranty regarding OH Water and PA Water. The Borrower
represents and warrants that, except as set forth on Schedule 4.9 hereto, no
Credit Party has assigned, sold, transferred or conveyed any Property to OH
Water or PA Water (other than transfers of Property (including cash) that are
not Midstream Properties in the ordinary course of the Credit Parties’ business)
since the date of the most recent Financial Statements delivered to the Lenders
pursuant to the Credit Agreement.

[Signature Pages Follow.]

 

Page 11



--------------------------------------------------------------------------------

The parties hereto have caused this First Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

    RICE MIDSTREAM HOLDINGS LLC, a Delaware corporation     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

GUARANTORS:

    RICE OLYMPUS MIDSTREAM, a Delaware limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE WATER SERVICES (OH) LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE WATER SERVICES (PA) LLC, a Delaware limited liability
company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer     RICE WEST VIRGINIA MIDSTREAM LLC, a Delaware limited
liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Senior Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Saqeeb Ludhi

Name:   Saqeeb Ludhi Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Jeffery Treadway

Name:   Jeffery Treadway Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Jerry Li

Name:   Jerry Li Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Evans Swann, Jr.

Name:   Evans Swann, Jr. Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristin N. Oswald

Name:   Kristin N. Oswald Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Todd S. Anderson

Name:   Todd S. Anderson Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT

RICE MIDSTREAM HOLDINGS LLC



--------------------------------------------------------------------------------

SCHEDULE 4.9

PROPERTIES TRANSFERRED TO OH WATER AND PA WATER PRIOR TO FIRST AMENDMENT
EFFECTIVE DATE

[see attached.]



--------------------------------------------------------------------------------

SCHEDULE 9.18

PROPERTIES PERMITTED TO BE TRANSFERRED TO OH WATER AND PA WATER AFTER FIRST
AMENDMENT EFFECTIVE DATE

[see attached.]